United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY INSPECTION SERVICE, St. Paul, MN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Brent Kleffman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1709
Issued: April 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 2, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 7, 2008, affirming the termination of
compensation effective June 9, 2007. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation for
wage-loss and medical benefits effective June 9, 2007.
FACTUAL HISTORY
The Office accepted that appellant, a food inspector, sustained the following injuries in a
motor vehicle accident in the performance of duty on August 19, 2004: right forearm abrasion;
thoracic back sprain; cervical sprain; left shoulder sprain and exacerbation of cervical radiculitis.

Appellant returned to work in a light-duty position, worked his regular job October 5 to 7, 2004,
then stopped working.
The attending family practitioner, Dr. Michael Ulrich, indicated in a June 13, 2006 report
that appellant was capable of sedentary work at six hours per day, including driving time. The
Office referred appellant for a second opinion examination by Dr. Daniel Lachance, a
neurologist. By report dated September 12, 2006, Dr. Lachance provided a history and results on
examination. He diagnosed dystonia or complex regional pain syndrome, stating that the
consequences of the work injury were still active. Dr. Lachance also indicated that there was no
evidence of a cervical radiculitis. He indicated that appellant could do light duty, with no
repetitive use of the left arm or shoulder. In a work capacity evaluation (OWCP 5c),
Dr. Lachance indicated that appellant could start working at four hours per day, increasing to six
hours and then eight hours after two to four months.
According to the Office, a conflict in the medical evidence was created and appellant was
referred to Dr. Thomas Raih, a Board-certified orthopedic surgeon. By report dated March 21,
2007, Dr. Raih provided a history and results on examination. He noted appellant had a history
of a cervical spine injury, with a C6-7 fusion in 1988. Dr. Raih reported that a magnetic
resonance imaging scan dated October 25, 2004 was essentially normal, and an electromyogram
dated November 1, 2004 showed no structural injury to the neck back or left arm. He opined that
appellant sustained soft tissue and musculoligamentous injuries on August 19, 2004 and
appellant had some preexisting degenerative cervical disc disease. Dr. Raih noted that
Dr. Lachance indicated this appeared to have become a chronic situation. He further stated,
“There is a significant subjective element regarding his symptoms. In my opinion, any soft
tissue injuries from the work-related motor vehicle accident of August 19, 2004 have completely
resolved. Any ongoing subjective complaints are related to [appellant’s] degenerative disc
disease as discussed.”
By letter dated April 16, 2007, the Office advised appellant that it proposed to terminate
compensation for wage-loss and medical benefits based on the weight of the medical evidence.
In a decision dated May 31, 2007, it terminated compensation for wage-loss and medical benefits
effective June 9, 2007.
Appellant requested a hearing before an Office hearing representative, which was held on
February 20, 2008. He submitted additional medical evidence, including a November 4, 2007
report from Dr. Ulrich, who reviewed the medical treatment and diagnosed cervicalgia and
cervical syndrome. Dr. Ulrich stated that appellant had intermittent discomfort after the cervical
fusion surgeon, but since the August 19, 2004 accident he had significant problems. He opined
that “the motor vehicle accident of August 19, 2004, contributed on a more probable than not
basis to [appellant’s] disabling condition. In my opinion, [appellant] suffered soft tissue and
musculoligamentous injuries during the August 19, 2004 accident. Given the fact that there has
been little recovery to date, this appears to be a permanent disability.”
By decision dated May 7, 2008, the hearing representative affirmed the May 31, 2007
Office decision. The hearing representative found that Dr. Raih represented the weight of the
medical evidence.

2

LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, the Office may not terminate compensation without
establishing that the disability had ceased or that it was no longer related to the employment.1
ANALYSIS
The Office referred appellant to Dr. Raih as a referee physician pursuant to 5 U.S.C.
§ 8123(a).2 The Board concurs with appellant that there was no disagreement between
Dr. Ulrich, the attending physician, and the second opinion examiner, Dr. Lachance, warranting
a referee examination. Dr. Ulrich referred to “sedentary” work without further explanation,
limiting appellant to six hours per day of work, including driving time. Dr. Lachance reported
that appellant continued to have residuals of the employment injury and could work initially at
four hours per day, with a gradual increase in hours. Both physicians indicated that appellant
had residuals of the employment injury and could work part time with restrictions. There was no
conflict in the evidence under 5 U.S.C. § 8123(a) requiring a referee examination. The referral
to Dr. Raih is as a second opinion examination.3
Since Dr. Raih is not a referee physician, his report is not entitled to the special weight
accorded a referee physician. While Dr. Raih provided a rationalized medical opinion, the
second opinion examiner, Dr. Lachance, provided a rationalized opinion that does not support
termination of compensation for wage-loss and medical benefits. Dr. Lachance provided a
complete report indicating that appellant continued to have employment-related disability. The
Board finds that Dr. Raih did not constitute the weight of the medical evidence. In addition,
appellant submitted probative medical evidence from the attending physician, Dr. Ulrich,
supporting a continuing employment-related disabling condition. This evidence is sufficient to
create a conflict with Dr. Raih under 5 U.S.C. § 8123(a) that was not resolved.
It is the Office’s burden of proof to terminate compensation for wage-loss and medical
benefits effective June 9, 2007. Based on the evidence of record, the Office did not meet its
burden of proof in this case.
CONCLUSION
The Board finds the evidence was not sufficient to meet the Office’s burden of proof to
terminate compensation for wage-loss and medical benefits effective June 9, 2007.

1

Patricia A. Keller, 45 ECAB 278 (1993).

2

This section provides that, if there is a disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. This is called a referee examination. 20 C.F.R. § 10.321(b).
3

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 7, 2008 is reversed.
Issued: April 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

